TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00526-CV



                                In re Luke Masood Arabzadegan


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The motion for request to file an original copy only of applicant’s application for writ

on mandamus is granted. The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                               __________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Filed: September 15, 2011